DETAILED ACTION
The communication is in response to the application received 05/08/2020, wherein claims 1-18 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2019 112 153.1, filed on 05/09/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claim 14, the claim recites determining a first distance between eyes of a surgeon and the imaging unit; determining a second distance between the surgeon and an operating field; determining a third distance between the receptacle of the digiscope and the operating field; determining a fourth distance between the imaging unit and the receptacle of the digiscope; and determining a length of the bridge such that a distance from the surgeon to a patient and the imaging unit is optimally set for the surgeon. The limitations of determining the first distance, the second distance, the third distance, the fourth distance and the length of the bridge is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a first distance, a second distance, a third distance, a fourth distance, and a length of the bridge. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
No other limitation is cited in claim 14 to integrate this judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception since no other limitation is cited in the claim. Therefore, the claim is not patent eligible.

In claim 15, the judicial exception in claim 14 is not integrated into a practical application. In particular, the claim only recites one additional element – the imaging unit is 3D screen. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

In claim 16, the claim further recites wherein the first distance between the surgeon and the operating field is determined based on an ergonomic posture during an operation and a 95% percentile of body parts of the surgeon. The limitations of determining the first distance covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, as discussed in claim 14, “determining” in the context of this claim encompasses the user manually determining the distance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
No other limitation is cited in claim 16 to integrate this judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements 

In claim 17, the claim further recites wherein the first distance between the surgeon and the operating field is determined based on an ergonomic posture during an operation and a 95% percentile of a forearm length of the surgeon. The limitations of determining the first distance covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, as discussed in claim 14, “determining” in the context of this claim encompasses the user manually determining the distance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
No other limitation is cited in claim 17 to integrate this judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

In claim 18, this judicial exception in claim 14 is not integrated into a practical application. In particular, the claim only recites one additional element – the distance between the digiscope and the imaging unit is between 0.2 meters and 0.8 meters. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Elefteriu et al. (U.S 2016/0360117) hereinafter Elefteriu, in view of Beaumont (U.S. 2018/0263723).
Regarding claim 1, Elefteriu discloses a surgical microscope comprising: 
a stand including an arm (Elefteriu Fig. 1, [0054]: a movable arm 7 on a stand); 
a joint defining an axis of rotation (Elefteriu Fig. 1, [0054]: the movable arm 7 has joints for moving as in Fig. 1, hence joints defining an axis of rotation);
a digiscope mounted at the joint on the arm of the stand rotatably about the axis of rotation (Elefteriu Fig. 1, [0054]: the digital microscope 2 is mounted on the arm 7 at a joint and can be moved around the joint as in Fig. 1);
an imaging unit interconnected with the digiscope ((Elefteriu Fig. 1, [0054]: a monitor 3 for display visual information to the user).

Elefteriu does not explicitly disclose the imaging unit mounted at the joint on the arm of the stand rotatably about the axis of rotation; and
a bridge, the digiscope and the imaging unit being arranged on the bridge such that a fixed, non-zero distance between the digiscope and the imaging unit is maintained during a movement of the digiscope relative to a patient.
However, Beaumont discloses the imaging unit mounted at the joint on the arm of the stand rotatably about the axis of rotation (Beaumont Fig. 7A, [0038]: a support structure having an arm 702 and joints 764a and 764b for mounting a camera 704 and monitor 706 on an arm length L. The joints 764b has an axis which allows the monitor and camera to be panned relatively to the professional during use, hence rotate around the axis); and
a bridge, the camera and the imaging unit being arranged on the bridge such that a fixed, non-zero distance between the camera and the imaging unit is maintained during a movement of the camera relative to a patient (Beaumont Fig. 7A, [0038]: The joints 764a has a rotation axis that allows the monitor 706 and the video camera 704 to be tilted relative to the professional, and second joint 764b has an axis which allows the monitor and camera to be panned relatively to the professional during use, and hence relative to a patient. Hence, the arm length L that includes the joint 764b and the camera and the monitor is a bridge for mounting the camera and imaging unit such that a fixed non-zero distance between the camera and the imaging unit can be maintained during movement of the camera relative to a patient).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the imaging unit mounted at the joint on the arm of the stand rotatably about the axis of rotation, and a bridge, the digiscope and the imaging unit being arranged on the bridge such that a fixed, non-zero distance between the digiscope and the imaging unit is maintained during a movement of the digiscope relative to a patient, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).

10 Regarding claim 2, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the bridge includes the joint.
 Beaumont discloses wherein the bridge includes the joint (Beaumont Fig. 7A, [0038]: The joints 764b has an axis which allows the monitor and camera to be panned relatively to the professional during use, hence rotate around the axis. Hence, the segment of the arm that includes the joint 764b and the camera and the monitor is a bridge for mounting the camera and imaging unit such that a fixed non-zero distance between the camera and the imaging unit can be maintained during movement of the camera relative to a patient).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the bridge include the joint, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).

10 Regarding claim 3, Elefteriu and Beaumont disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the digiscope includes a receptacle and the imaging unit is arranged on a straight line from the receptacle of the digiscope through the axis of rotation of the joint.
 Beaumont discloses wherein: the camera includes a receptacle and the imaging unit is arranged on a straight line from the receptacle of the camera through the axis of rotation of the joint (Beaumont Fig. 9, [0044]: the camera 904 and monitor 906 are mounted to support structure 902 via articulated member 903 which allows rotation of the monitor, hence a joint. A member 978, i.e. a receptacle, to mount the camera 904 to rail 976. The monitor 906 can be positioned on a support 902 which parallel to the rail 976, and the member 903 is connected to rail 976, as in Fig. 9, hence the monitor is arranged on a straight line from the receptacle of the camera through axis of rotation of the joint).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the digiscope includes a receptacle and the imaging unit is arranged on a straight line from the receptacle of the digiscope through the axis of rotation of the joint, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 4, Elefteriu and Beaumont disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose the joint is arranged between the digiscope and the imaging unit.
However, Beaumont discloses wherein the joint is arranged between the camera and the imaging unit (Beaumont Fig. 9, [0044]: the camera 904 and monitor 906 are mounted to support structure 902 via articulated member 903 which allows rotation of the monitor, hence a joint. A member 978, i.e. a receptacle, to mount the camera 904 to rail 976. The monitor 906 can be positioned on a support 902 which parallel to the rail 976 as in Fig. 9, hence, joint 103 is between camera and monitor as in Fig. 9).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the joint is arranged between the digiscope and the imaging unit, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 5, Elefteriu and Beaumont disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the joint is arranged on a continuation of the straight line through the receptacle of the digiscope and the imaging unit.
 Beaumont discloses wherein the joint is arranged on a continuation of the straight line through the receptacle of the camera and the imaging unit (Beaumont Fig. 9, [0044]: the camera 904 and monitor 906 are mounted to support structure 902 via articulated member 903 which allows rotation of the monitor, hence a joint. A member 978, i.e. a receptacle, to mount the camera 904 to rail 976. The monitor 906 can be positioned on a support 902 which parallel to the rail 976 as in Fig. 9. Hence the joint 903 is arranged on a continuation of the straight line through the receptacle of the camera and the imaging unit, which is a line parallel the rail 976 because it is through the receptacle of the camera and the monitor).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the joint is arranged on a continuation of the straight line through the receptacle of the digiscope and the imaging unit, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).

10 Regarding claim 7, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the distance between the imaging unit and the digiscope is adjustable.
However, Beaumont discloses the distance between the imaging unit and the camera is adjustable (Beaumont Fig. 8A, [0041]: the rail assembly 872 has a guide rail 876 and a slidable member 878 mounted to the monitor 806 to allow movement of the monitor along the rail 876, hence the distance between the monitor 806 and the camera 804 is adjustable).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the distance between the imaging unit and the digiscope is adjustable, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 8, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the imaging unit is mounted twistable about at least one axis perpendicular to a longitudinal axis of the bridge.
However, Beaumont discloses the imaging unit is mounted twistable about at least one axis perpendicular to a longitudinal axis of the bridge (Beaumont Fig. 9, [0044]: a rail assembly 972 can be used to support the camera 904 and the monitor 906 is disposed on support 902, hence a bridge. The monitor 906 can be titled via articulated member 903 as in Fig. 9, hence the monitor is mounted twistable about an axis perpendicular to longitudinal axis of the bridge).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the imaging unit is mounted twistable about at least one axis perpendicular to a longitudinal axis of the bridge, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 9, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the bridge includes a second joint which divides the bridge into two segments.
However, Beaumont discloses wherein the bridge includes a second joint which divides the bridge into two segments (Beaumont Fig. 7A, [0038]: the arm has a second joint 764b which divides the arm bridge into two segments).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the bridge includes a second joint which divides the bridge into two segments, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 10, Elefteriu and Beaumont disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the two segments of the bridge divided by the second joint are embodied such that the two segments can be arranged in parallel and above one another.
However, Beaumont discloses the two segments of the bridge divided by the second joint are embodied such that the two segments can be arranged in parallel and above one another (Beaumont Fig. 9, [0044]: the monitor 906 can be mounted on a support 902 and the camera 904 can be mounted on the support 902 via a rail 972 and articulated member 903, hence a joint divides the support bridge 902 into two segments that can be arranged in parallel and above one another).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the two segments of the bridge divided by the second joint are embodied such that the two segments can be arranged in parallel and above one another, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 11, Elefteriu and Beaumont disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the second joint can be locked in a position in which longitudinal axes of the two segments extend parallel to a longitudinal axis of the bridge.
However, Beaumont discloses the second joint can be locked in a position in which longitudinal axes of the two segments extend parallel to a longitudinal axis of the bridge (Beaumont Fig. 9, [0044]: the monitor 906 can be mounted on a support 902, i.e. first segment, and the camera 904 can be mounted on the support 902 via a rail 972, i.e. second segment, and articulated member 903, i.e. second joint, hence, locked in a position in which longitudinal axes of the segments extend parallel to longitudinal axis of the bridge).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the second joint can be locked in a position in which longitudinal axes of the two segments extend parallel to a longitudinal axis of the bridge, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).


10 Regarding claim 12, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the bridge is rotatable about at least 180° without moving the arm and/or the stand.
However, Beaumont discloses the bridge is rotatable without moving the arm and/or the stand (Beaumont Figs. 7A-7B, [0038]: The joints 764a has a rotation axis that allows the monitor 706 and the video camera 704 to be tilted relative to the professional, and second joint 764b has an axis which allows the monitor and camera to be panned relatively to the professional during use, hence the arm length L can be rotated without moving the arm and the stand).


Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the bridge is rotatable about at least 180° without moving the arm and/or the stand, as taught by Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).

Regarding claim 14, Elefteriu discloses a method for configuring a stand of a surgical microscope with a bridge, on which a receptacle for a digiscope and a connector for an imaging unit are arranged, the bridge being mounted rotatably about an axis of rotation on an arm of the stand (Elefteriu Fig. 1, [0054]: a movable arm 7 on a stand. The digital microscope 2 is mounted on the arm 7 at a joint and can be moved around the joint as in Fig. 1. The arm 7 is coupled to computer 5 which is coupled to a monitor 3 for display information. The arm 7 is rotatable), the method comprising:
determining a third distance between the digiscope and the operating field (Elefteriu Fig. 1, [0030]: a working distance of the microscope which is also distance between the microscope and the patient can be determined).
Elefteriu does not explicitly disclose determining a first distance between eyes of a surgeon and the imaging unit;
determining a second distance between the surgeon and an operating field;
determining a third distance between the receptacle of the digiscope and the operating field;
determining a fourth distance between the imaging unit and the receptacle of the digiscope;
determining a length of the bridge such that a distance from the surgeon to a patient and the imaging unit is optimally set for the surgeon.

However, Beaumont discloses determining a first distance between eyes of a surgeon and the imaging unit (Beaumont [0041], Fig. 1: the professional can set the monitor at a comfortable viewing distance from his/her eyes which can be positioned in viewing space 40 as in Fig. 1, [0025]); 
determining a second distance between the surgeon and an operating field (Beaumont [0025], [0041], Fig. 1: the professional can position at a viewing space 40 and view the working space 50 through sightline 42b, hence a determined distance between the surgeon and the operating field); 
(Beaumont [0040], Figs. 2-5 and 7B: a distance between the patient and the camera can be maintained);
determining a fourth distance between the imaging unit and the receptacle of the camera (Beaumont Fig. 7B, [0038]: a support structure having an arm 702 and joints 764a and 764b for mounting a camera 704 and monitor 706 on an arm length L. The joints 764b has an axis which allows the monitor and camera to be panned relatively to the professional during use, hence rotate around the axis. The monitor is positioned at a distance from the camera which is mounted at a join as in Fig. 7B, hence determined distance between imaging unit and receptacle of the camera); and
determining a length of the bridge such that a distance from the surgeon to a patient and the imaging unit is optimally set for the surgeon ((Beaumont Fig. 7A, [0038]: the arm has a length L; [0041]: Fig. 1: the professional can set the monitor at a comfortable viewing distance from his/her eyes which can be positioned in viewing space 40 as in Fig. 1, [0025]. The professional can position at a viewing space 40 and view the working space 50 through sightline 42b, hence a determined distance between the surgeon and the operating field).
Elefteriu and Beaumont are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate determining a first distance between eyes of a surgeon and the imaging unit;
determining a second distance between the surgeon and an operating field; determining a third distance between the receptacle of the digiscope and the operating field; determining a fourth Beaumont, to maintain a correspondence between the actual movement of the professional and the imaged movement associated with the real-time video as displayed on the monitor and the professional can view both the monitor and the patient with satisfactory ergonomics (Beaumont [0005]-[0006], [0025]-[0027]).

Claims 6, 13, 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Elefteriu et al. (U.S 2016/0360117) hereinafter Elefteriu, in view of Beaumont (U.S. 2018/0263723), further in view of Okawara (U.S. 2020/0030054).
10 Regarding claim 6, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose the distance between the digiscope and the imaging unit is between 0.2 meters and 0.8 meters.
However, Okawara discloses the distance between the digiscope and the imaging unit is between 0.2 meters and 0.8 meters (Okawara Figs. 3, 6, 7, 9 and 11, [0041], [0106]: a display unit 14 is movable for positioning via a dental chair corresponding to predetermined pivoting radius defined by a horizontal distance up the finder of the display unit around the vertical axial line, when the surgeon treats a patient lying on the chair, viewing an image on the display unit, the surgeon consequently performs treatment from a surrounding position at a small distance from the face of the patient. The vertical axis line of the vertically holding arm is positioned so as to pass through oral cavity of the patient. By rotationally moving the display unit via the horizontally holding arm and the vertical arm so as to depict a circle centering around the oral cavity of the patient, the display unit can easily and securely be moved to and positioned in a treatment position for the surgeon toward the face of the patient; Fig. 7, [0114], [0118]: a surgical microscope 10 is held by a support mechanism 34 to view a patient’s body part such as an oral cavity for the surgeon to perform treatment. Hence, the microscope 10 is positioned at the position of the vertical axis of the vertical support arm 64 of the display unit which also passes through the oral cavity of the patient as discussed above. Therefore, the radius r is also the distance between the microscope 10 and the display unit 14 as in Fig. 7; [0110]-[0111], Fig. 7: the length of the horizontally pivoting arm 60 that support the display unit is set such that the radius r is within a range of 10 cm to 30 cm, hence between 0.2 meters and 0.8 meters; [0055]: the predetermined pivoting radius is set at a distance in range from 10 cm to 30 cm).
Elefteriu and Beaumont and Okawara are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu and Beaumont, and further incorporate having the joint is arranged on a continuation of the straight line through the receptacle of the digiscope and the imaging unit, as taught by Okawara, to prevent the surgeon from excessively approaching the patient, and a sufficient space is secured so that the surgeon can perform treatment while viewing an observation image of the patent on the display unit without interference with the display unit or obstruction to the treatment performed by the surgeon (Okawara [0055]).

 Regarding claim 13, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the imaging unit is a 3D.
However, Okawara discloses imaging unit is a 3D (Okawara [0078]-[0080]: 3D video signal is generated and output the display unit).
Elefteriu and Beaumont and Okawara are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu and Beaumont, and further incorporate having the imaging unit is a 3D, as taught by Okawara, for high image quality (Okawara [0007]).


10 Regarding claim 15, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the imaging unit is a 3D.
However, Okawara discloses imaging unit is a 3D (Okawara [0078]-[0080]: 3D video signal is generated and output the display unit).
Elefteriu and Beaumont and Okawara are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu, and further incorporate having the imaging unit is a 3D, as taught by Okawara, for high image quality (Okawara [0007]).

10 Regarding claim 18, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose the distance between the digiscope and the imaging unit is between 0.2 meters and 0.8 meters.
However, Okawara discloses the distance between the digiscope and the imaging unit is between 0.2 meters and 0.8 meters (Okawara Figs. 3, 6, 7, 9 and 11, [0041], [0106]: a display unit 14 is movable for positioning via a dental chair corresponding to predetermined pivoting radius defined by a horizontal distance up the finder of the display unit around the vertical axial line, when the surgeon treats a patient lying on the chair, viewing an image on the display unit, the surgeon consequently performs treatment from a surrounding position at a small distance from the face of the patient. The vertical axis line of the vertically holding arm is positioned so as to pass through oral cavity of the patient. By rotationally moving the display unit via the horizontally holding arm and the vertical arm so as to depict a circle centering around the oral cavity of the patient, the display unit can easily and securely be moved to and positioned in a treatment position for the surgeon toward the face of the patient; Fig. 7, [0114], [0118]: a surgical microscope 10 is held by a support mechanism 34 to view a patient’s body part such as an oral cavity for the surgeon to perform treatment. Hence, the microscope 10 is positioned at the position of the vertical axis of the vertical support arm 64 of the display unit which also passes through the oral cavity of the patient as discussed above. Therefore, the radius r is also the distance between the microscope 10 and the display unit 14 as in Fig. 7; [0110]-[0111], Fig. 7: the length of the horizontally pivoting arm 60 that support the display unit is set such that the radius r is within a range of 10 cm to 30 cm, hence between 0.2 meters and 0.8 meters; [0055]: the predetermined pivoting radius is set at a distance in range from 10 cm to 30 cm).
Elefteriu and Beaumont and Okawara are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu and Beaumont, and further incorporate having the joint is arranged on a continuation of the straight line through the receptacle of the digiscope and the imaging unit, as taught by Okawara, to prevent the surgeon from excessively approaching the patient, and a sufficient space is secured so that the surgeon can perform treatment while viewing an observation image of the patent on the display unit without interference with the display unit or obstruction to the treatment performed by the surgeon (Okawara [0055]).

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Elefteriu et al. (U.S 2016/0360117) hereinafter Elefteriu, in view of Beaumont (U.S. 2018/0263723), further in view of Okawara (U.S. 2020/0030054), further in view of Mason et al. (U.S. 2011/0261184), further in view of Le at el. (U.S. 2017/0158104) hereinafter Le.
Regarding claim 16, Elefteriu and Beaumont disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Elefteriu does not explicitly disclose wherein the first distance between the surgeon and the operating field is determined based on an ergonomic posture during an operation and a 95% percentile of body parts of the surgeon.
However, Mason discloses the first distance between the surgeon and the operating field is determined based on an ergonomic posture during an operation and a 95% percentile of body parts of the surgeon (Mason [0026]-[0027], [0065]: a surgical system that consider distance form surgeon body for ergonomic posture as in [0027]).
Elefteriu and Beaumont and Mason are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu and Beaumont, and further incorporate having the first distance between the surgeon and the operating field is determined based on an ergonomic posture during an operation, as taught by Mason, to improve the ergonomic of the surgeon for comfortable posture (Mason [0026]-[0027], [0065]).

Le further discloses ergonomic posture and 95% percentile of body parts of a person is considered for comfortable position (Le [0005], [0030], [0128], [0146], [0153]).
Elefteriu and Beaumont and Mason and Le are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Elefteriu and Beaumont and Mason, and further incorporate having the first distance between the surgeon and Le, to improve the ergonomic of the surgeon for comfortable posture (Le [0009], [0043]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 101 rejection as set forth above is overcome.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claim 17 the limitations of wherein the first distance between the surgeon and the operating field is determined based on an ergonomic posture during an operation and a 95% percentile of a forearm length of the surgeon as cited in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486